Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION\
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021, that includes a response to the Final Office Action mailed February 8, 2021, has been entered. Claim 1 has been amended; claims 3 and 4 have been canceled; and no claims have been newly added. Claims 5-12 have been withdrawn. Claims 1 and 2 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment, Applicant’s arguments filed April 27, 2021 are found persuasive. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed February 8, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all pending claim limitations, and is presented herein below. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Pub. No. 2016/0024326), in view of Satoh (Encyclopedia of Polymeric Nanomaterials; 2015 Edition), and Schilder (Michigan State University Extension [online]; 2015).
Applicant Claims
Applicant’s elected subject matter is directed to a coating composition comprising i) 0.5-10 wt% of a hydrolyzed copolymer of vinyl acetate and ethylene having an ethylene content of about 0.1-10 mol%, a degree of polymerization of 300-3000, and a degree of hydrolysis of 85-100 mol%; ii) a fungicide; and iii) water; wherein the composition is a solution, dispersion, emulsion or suspension of i) and ii) in iii). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Khan et al. disclose a coating composition comprising i) ethylene vinyl alcohol (i.e. a hydrolyzed copolymer of vinyl acetate and ethylene) having an ethylene content preferably less than 15 mol%, and a degree of hydrolysis most preferably of at least 95 mol%; ii) a fungicide; and iii) water; wherein the amount of i) is e.g. about 10 wt%, wherein the composition is an aqueous dispersion, wherein the aqueous dispersion has excellent stability during storage, and the film obtained from the aqueous dispersion has excellent gas barrier properties (abstract; paragraphs 0049, 0050, 0052, 0053; Table 3).
Satoh discloses that ethylene vinyl alcohol has excellent gas barrier properties with low permeability, is employed in barrier films, and that such polymers employed for 
Schilder discloses that “MERIVON”, containing the hydrophobic fungicides fluxapyroxad and pyraclostrobin, is effective against powdery mildew. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Khan et al. do not explicitly disclose that the polyvinyl alcohol copolymer degree of polymerization is 300-3,000, and that the fungicide is a hydrophobic fungicide. These deficiencies are cured by the teachings of Satoh and Schilder.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Khan et al., Satoh, and Schilder, outlined supra, to devise Applicant’s presently claimed coating composition. 
Khan et al. disclose a coating composition comprising i) ethylene vinyl alcohol (i.e. a hydrolyzed copolymer of vinyl acetate and ethylene) having an ethylene content preferably less than 15 mol%, and a degree of hydrolysis most preferably of at least 95 mol%; ii) a fungicide; and iii) water; wherein the amount of i) is e.g. about 10 wt%, wherein the composition is an aqueous dispersion, wherein the aqueous dispersion has excellent stability during storage, and the film obtained from the aqueous dispersion has excellent gas barrier properties. Since Satoh discloses that ethylene vinyl alcohol with excellent gas barrier properties employed in barrier films are typically characterized by a et al. composition, with the reasonable expectation that the resulting coating composition will exhibit excellent storage stability (including being free from mildew contamination), and that the resulting film obtained upon use will exhibit excellent gas barrier performance.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are moot in view of the new grounds of rejection that no longer relies on Yamauchi.
Conclusion

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617